t c memo united_states tax_court sivatharan natkunanathan petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency and an addition_to_tax under sec_6651 i r c for failure_to_file on time in response p claimed a qualified_business stock exclusion under sec_1202 i r c deductions for uncollected software development invoices under sec_165 i r c as business_losses or alternatively under sec_166 i r c as bad_debt losses and deductions for meals and entertainment advertisement rent and utilities expenses under sec_162 i r c held p may not claim a sec_1202 i r c qualified_business stock exclusion to shield from tax any part of the proceeds from the sale of stock acquired upon exercise of employee stock_options where p has not established that either the options or the stock constituted qualified_small_business_stock within the meaning of sec_1202 i r c held further p may not deduct billed and unreceived amounts that have not been previously included in income held further p may not deduct as business_expenses meals and entertainment advertisement rent and utilities expenditures that are substantiated solely by a log of such expenditures and in the absence of any primary evidence of having made such expenditures held further p is liable for the late filing addition_to_tax where he has admitted to having filed his return late and has failed to provide any reasons for the delay sivatharan natkunanathan pro_se robert h berman for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiency an addition_to_tax under sec_6651 for a failure_to_file on time and an accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s tax_year after mutual concessions the issues for decision are 1all section references are to the internal_revenue_code code of as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure 2petitioner conceded the following amounts of previously unreported income items dollar_figure interest dollar_figure dividend and dollar_figure state refunds credits or offsets respondent continued whether petitioner is entitled to the qualified_small_business_stock exclusion of sec_1202 whether petitioner is entitled to business loss or bad_debt deductions for contracted payment amounts for software development that he was unable to collect whether petitioner is entitled to business_expense deductions for meals and entertainment advertisement rent and utilities expenditures in excess of those respondent allowed or conceded and whether petitioner is liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are continued conceded various losses and deductions that were previously disallowed these included an s_corporation loss of dollar_figure claimed on schedule e supplemental income and loss a dollar_figure deduction for unreimbursed employee_expenses claimed on schedule a itemized_deductions and the following deductions claimed on schedule c profit or loss from business dollar_figure car and truck expenses dollar_figure travel_expenses dollar_figure legal and professional services expenses dollar_figure depreciation and sec_179 expenses dollar_figure office expense dollar_figure repairs and maintenance_expenses dollar_figure taxes and license expenses dollar_figure telephone expenses dollar_figure bank charges dollar_figure dry cleaning expenses and dollar_figure dsl expenses in a posttrial brief respondent also conceded the accuracy-related_penalty under sec_6662 finally petitioner and respondent have agreed upon a schedule a itemized_deduction of dollar_figure for cash charitable_contributions instead of the previously claimed dollar_figure with petitioner conceding the remainder incorporated herein by this reference petitioner resided in california at the time he filed the petition petitioner became an employee of cognet microsystems cognet a domestic c_corporation before some time during his employment at cognet petitioner received options to purchase cognet stock as compensation_for services rendered to that corporation petitioner retained these options until after cognet merged with intel corp intel another domestic c_corporation in as part of the merger agreement petitioner’s options to purchase cognet stock converted into options to purchase intel stock petitioner exercised his options to purchase intel stock sometime in the fourth quarter of and on the same day sold the intel stock that he had received upon exercise for a gain of dollar_figure this amount was reported on a form_w-2 wage and tax statement that petitioner received from intel for petitioner’s original federal_income_tax return for was prepared and signed on date and received by respondent on date more than months after its due_date of date this return showed a tax_liability of dollar_figure taxes withheld of dollar_figure and after adding a self- reported estimated_tax penalty of dollar_figure a balance due of dollar_figure petitioner has subsequently sought to amend this return on at least three separate occasions working from petitioner’s original return respondent determined a deficiency of dollar_figure respondent also imposed an addition_to_tax of dollar_figure for late filing on date respondent sent petitioner who resided in california at that time a statutory_notice_of_deficiency petitioner who continued to be a california resident filed a timely mailed petition with this court on date requesting a trial in los angeles california the trial was held on date opinion at the trial and in his posttrial briefs and other filings petitioner claims that he is not liable for the deficiency but is in fact owed a refund of at least dollar_figure the entire amount of federal_income_tax withheld for in support of this claim petitioner advances three broad arguments first he contends that the qualified_small_business_stock exclusion of sec_1202 applies to his sale of intel stock and therefore he is entitled to exclude percent of the resulting gain 3amended income_tax returns on form sec_1040x amended u s individual_income_tax_return for for petitioner were received by respondent on date and date respectively subsequently after the record in this case was closed upon the filing of reply briefs petitioner sought to file another amended_return on form 1040x for dated date 4in this notice_of_deficiency respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure that he subsequently conceded see supra note second petitioner argues that his failure to collect on invoiced amounts under software design and development contracts constitute business_losses or bad_debt losses therefore he is entitled to deduct such amounts and third petitioner claims that a business_purpose log listing expenditures_for meals and entertainment advertisement rent and utilities that contains generic points of discussion relating to business should satisfy the substantiation requirements of sec_162 and where applicable sec_274 consequently he is entitled to deduct the expense amounts shown on the log for the reasons discussed below we reject each of these arguments we note initially that petitioner has neither argued nor established that sec_7491 applies to shift the burden_of_proof to respondent on any of the three arguments that he makes consequently petitioner bears the burden_of_proof for each of these arguments see rule a i sec_1202 qualified_small_business_stock exclusion sec_1202 provides that in the case of a taxpayer other than a corporation gross_income shall not include percent of any gain from the sale_or_exchange of qualified_small_business_stock held for more than years sec_1202 defines qualified_small_business as any domestic_corporation which is a c_corporation if the aggregate_gross_assets of such corporation immediately after the issuance determined by taking into account amounts received in the issuance do not exceed dollar_figure to qualify for the exclusion under sec_1202 the c_corporation that issued the stock must have satisfied the gross assets_test and constituted a qualified_small_business as of the date_of_issuance of such stock sec_1202 stock in such a c_corporation which is acquired by the taxpayer at its original issue as compensation_for services provided to such corporation constitutes qualified_small_business_stock for purposes of sec_1202 sec_1202 petitioner seeks to invoke sec_1202 to exclude from his gross_income percent of the gain he realized on the sale of intel stock that he had received by exercising his intel options though petitioner concedes that he sold the intel options sic on the same day he exercised them he argues that the intel options he exercised are in fact qualified_small_business_stock since they were received by converting the cognet options during the m a of cognet with intel in support petitioner cites sec_1202 which provides if any stock in a corporation is acquired solely through the conversion of other stock in such corporation which is qualified_small_business_stock in the hands of the taxpayer-- the stock so acquired shall be treated as qualified_small_business_stock in the hands of the taxpayer and the stock so acquired shall be treated as having been held during the period during which the converted stock was held notwithstanding his citation of the provisions of sec_1202 that allow for carryover treatment and tacking on of a holding_period upon conversion of small_business stock into other stock petitioner does not assert that he ever held cognet stock that he subsequently converted into intel stock instead petitioner seems to be arguing that references to the term stock in sec_1202 should be read to include options to acquire stock as we explain later we do not believe that the term stock in sec_1202 includes options to acquire stock even if it did however petitioner has failed to establish that cognet constituted a qualified_small_business on the day or days that he received his options and that he held such options for more than years there are no balance sheets or other financial statements of cognet in the record that establish the amounts of total assets total liabilities or owner’s equity of cognet at any time and petitioner made no attempt to introduce any such evidence at trial in the absence of any such evidence we cannot determine 5after the trial petitioner attached to his reply brief a document purporting to be a statement by the chief_executive_officer of cognet at the time of its acquisition by and merger with intel declaring that to the best of my recollection the company’s assets including physical assets and total value of outstanding shares did not exceed dollar_figure before the acquisition emphasis added subsequently after the record had closed upon the filing of reply briefs petitioner filed a motion for leave to reopen the record in order to introduce a notarized version of this and other documents a notarized continued the value of cognet’s gross assets at the time that it issued options to petitioner and therefore cannot conclude that cognet constituted a qualified_small_business within the meaning of sec_1202 at that time the record is similarly devoid of facts that would establish petitioner’s 5-year holding_period for purposes of sec_1202 the only fact that can be ascertained in this respect is that petitioner held intel options from the time of cognet’s merger with intel sometime in until he exercised these options sometime in the fourth quarter of a period that could not have exceeded years there is no mention in the record of the date or dates when petitioner received cognet options or how long he had held these options before cognet merged with intel we are therefore unable to conclude that petitioner satisfied the 5-year holding_period requirement of sec_1202 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the continued written_statement from cognet’s chief_executive_officer even if it were introduced at trial could have been subject_to a hearsay objection and absent concessions or stipulation by respondent would probably not have been admitted into evidence but here where the purported statement constitutes an affidavit attached to a brief rule b explicitly bars us from considering it as evidence we have previously issued an order denying petitioner’s motion to reopen the record as inappropriate because petitioner has not shown good cause for his failure to introduce such evidence at trial deductions claimed rule a 503_us_79 292_us_435 petitioner has failed to establish that cognet was a qualified_small_business as specified in sec_1202 further even assuming arguendo that options are stock for purposes of sec_1202 petitioner has not shown that he held his cognet and intel options for a combined duration of more than years therefore we hold that petitioner may not avail himself of the qualified_small_business_stock exclusion of sec_1202 even if cognet was a qualified_small_business within the meaning of sec_1202 and petitioner had held his options for more than years on the facts we would remain unpersuaded that petitioner is entitled to the benefits of sec_1202 sec_1202 refers to the gain from the sale_or_exchange of qualified_small_business_stock petitioner with his facts has failed to establish that the term qualified_small_business_stock as used in sec_1202 should be read to include his options to acquire such stock sec_1202 itself does not define the term stock or otherwise specify what securities constitute stock for purposes of the qualified_small_business_stock exclusion by comparison some provisions of the code explicitly specify that the term stock includes options to acquire stock see eg sec_305 for purposes of this section the term ‘stock’ includes rights to acquire such stock sec_1091 same we are unaware of any authority that has interpreted the term stock for purposes of sec_1202 however we have previously declined to extend the term stock beyond its plain meaning in a statutory provision and construe it expansively to include options to acquire stock see 91_tc_713 options to purchase stock are not shares of stock_or_securities under the plain language of sec_1091 which was subsequently amended to explicitly provide otherwise affd 905_f2d_241 8th cir moreover the legislative_history of sec_1202 suggests that congress did not intend sec_1202 to cover options to acquire stock sec_1202 was added to the code by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_422 the accompanying conference_report included the following statement stock acquired by the taxpayer through the exercise of options is treated as acquired at original issue the determination whether the gross assets_test is met is made at the time of exercise and the holding_period of such stock is treated as beginning at that time h conf rept pincite 1993_3_cb_393 emphasis added the second sentence of the excerpt from the conference_report quoted above in the absence of any countervailing argument by petitioner suggests to us that the original issuance contemplated by sec_1202 in petitioner’s case would be the issuance of intel stock to petitioner upon exercise of his options this conclusion seems appropriate since both the application of the gross assets_test and the commencement of the holding_period would occur at the time of such exercise reading the term stock as used in sec_1202 to exclude petitioner’s options to acquire stock we hold that petitioner could not possibly have satisfied the 5-year holding_period requirement of sec_1202 petitioner concedes that he sold the intel stock received upon exercise of his options on the same day that he had exercised the options therefore the period during which petitioner could have held qualified_small_business_stock would at most have lasted day moreover for the stock underlying petitioner’s options to constitute qualified_small_business_stock under sec_1202 the aggregate_gross_assets of intel on the date of exercise would have to have been less than or equal to dollar_figure million petitioner makes no such claims with respect to intel’s aggregate_gross_assets petitioner makes a second argument in an effort to alleviate the tax burden of the gain he realized from the sale of the intel stock he claims that he was a partner of ‘thanikai partners’ an unincorporated partnership formed under the laws of the state of california on date that he continued to remain a partner of that partnership when he sold the intel stock and that he distributed the resulting gain of the partnership to its partners who wanted the distribution to be made according to partners’ wishes petitioner’s argument flies in the face of a fundamental principle of tax law that income is taxed to the person who earns it 281_us_111 a taxpayer entitled to receive income cannot avoid tax on that income by assigning it to somebody else even where the assignment precedes the receipt of income see also 311_us_112 however petitioner is actually seeking to assign his income away after he has in fact received it as stated above petitioner’s options to purchase cognet stock constituted compensation_for services rendered to that corporation the form_w-2 petitioner received from intel for the year establishes that petitioner had both earned and received the income representing the gain realized on the sale of the intel stock whether petitioner was a partner in a partnership does not affect the fact that it was petitioner alone and no other person or entity that had earned and received this income petitioner cannot avoid tax on this income by claiming that the proceeds have been distributed to his partners ii software design and development losses petitioner seeks deductions for losses that he claims to have suffered in connection with three separate software design and development agreements he alleges that after having delivered the contracted work he was left with unpaid invoices of dollar_figure dollar_figure and dollar_figure petitioner argues that he sustained losses from the agreements with the delivery of the products and the non-payment of invoices by the customer therefore he should be allowed to deduct these uncollected amounts in full under any of the sec_165 sec_166 sec_174 and sec_1060 we consider in reverse order these four code sections that petitioner has cited sec_1060 prescribes statutory allocation rules to be applied to multiasset sales in computing the seller’s gains and losses and the buyer’s basis and bears no relevance to petitioner’s claimed losses sec_174 and b allows a taxpayer at his election to either deduct or defer and amortize over a period of not less than months certain research or experimental expenditures which are paid_or_incurred by the taxpayer in connection with the operation of a trade_or_business expenditures covered by sec_174 include only costs for research_and_development in the experimental or laboratory sense sec_1_174-2 income_tax regs this test is met if the activities are intended to discover information that would eliminate uncertainty concerning the development or improvement of a product id petitioner acknowledges that amounts invoiced under the software design and development agreements were for unique customized functional software modules it is unlikely therefore that expenditures made in connection with these software development agreements were intended to discover information that would eliminate uncertainty concerning the development or improvement of a product expenditures made to develop and deliver functional products for use by customers do not usually constitute research_and_development in the experimental or laboratory sense and though petitioner may very well have engaged in extensive testing of these software products in order to ensure compliance with customer specifications costs of the ordinary testing or inspection of materials or products for quality control are excluded from the definition of research_and_experimental_expenditures in sec_174 see sec_1_174-2 income_tax regs however the internal_revenue_service irs has published guidance that advises taxpayers that costs paid_or_incurred in developing software for any particular project either for the taxpayer’s own use or to be held by the taxpayer for sale or lease to others and without regard to whether or not the particular software is patented or copyrighted in many respects so closely resemble the kind of research_and_experimental_expenditures that fall within the purview of sec_174 as to warrant similar accounting treatment revproc_2000_50 sec_5 2000_2_cb_601 accordingly the irs will not disturb a taxpayer's treatment of such costs where all of them either are consistently treated as current expenses and deducted in full in accordance with rules similar to those applicable under sec_174 or are consistently treated as capital expenditures that are recoverable through deductions for ratable amortization in accordance with rules similar to those provided by sec_174 and the regulations thereunder over a period of months from the date of completion of the development id pursuant to revproc_2000_50 sec_5 a cash_basis taxpayer could deduct all of the costs properly attributable to the development of software in the year that the taxpayer makes payment on such costs an accrual or mixed basis taxpayer could either deduct such costs in the year that they are incurred or alternatively treat them as deferred expenses chargeable to capital_account and amortize them over a period of months after development of the software has been completed in the schedules c filed with petitioner’s original federal_income_tax return for and its successive amendments petitioner has consistently checked the box for cash in the line item for the taxpayer’s method_of_accounting however in a posttrial brief petitioner claims that though he was primarily a cash_basis taxpayer for some items which were reported qualify under both cash_basis and accrual basis of accounting as a result petitioner specifically demands to report deduct such items under the accrual_method of accounting petitioner’s claims advanced in a posttrial brief do not constitute evidence and we disregard them see rule b on the basis of the method_of_accounting that petitioner declared on his federal_income_tax return we treat him as a cash_basis taxpayer for tax_year consequently under revproc_2000_ supra petitioner may deduct as software development expenses only such expenditures attributable to his three software development agreements that were paid_by him in and that were not otherwise allowed as deductions however petitioner has failed to introduce any evidence of actual out-of-pocket expenditures that he made in and that he has not thus far deducted in connection with any one of the three software agreements at issue instead petitioner merely cites revproc_2000_50 supra and insists in self-serving conclusory fashion that he incurred losses from the sale of customized software that the amount of such losses is clearly evidenced in the purchase orders and invoices and that this amount is entitled for a full deduction because he did not charge his capital_account or other expense accounts for such losses but at trial he did not call witnesses or introduce evidence that proved any of these claims we further note that petitioner’s arguments for the deductibility of software development expenses would remain unavailing even if we were to accede to his demands in his posttrial brief and treat him as an accrual basis taxpayer for purposes of these three software development agreements under revproc_2000_50 supra as an accrual or mixed basis taxpayer petitioner could deduct previously undeducted costs in connection with the three software development projects that were incurred in regardless of when the payments were made so long as such costs were incurred or accrued during the tax_year costs incurred in an earlier year and capitalized in that year would be subject_to amortization over either or months with any unamortized balance becoming deductible in the year of disposition or abandonment however petitioner provides no evidence in the form of canceled checks bank statements bills or receipts of having actually made any such payments that have not been otherwise allowed as deductions nor does he show that such costs were incurred or accrued in and are therefore properly taken into account in the tax_year for similar reasons we remain unpersuaded by petitioner’s sincere arguments under sec_165 and sec_166 these arguments would have been persuasive to the extent petitioner established that he had a tax basis in the receivables or that the claimed losses on the software agreements represented out-of-pocket expenditures that he has made but not yet deducted he has established neither for such expenditures sec_165 might have allowed an ordinary deduction for a business loss alternatively subject_to satisfaction of other applicable conditions sec_166 might have permitted a short-term_capital_loss deduction for a worthless bad_debt however petitioner has failed to introduce any evidence of actual undeducted cash expenditures that he has made ie costs that he has incurred in connection with any one of the three software agreements at issue here instead petitioner alleges in a posttrial brief that he provided to the commissioner copies of purchase orders invoices agreements and letters and copies of collection letters that he had sent to the customer s in support of his contention that the claimed ‘software design and development’ loss should be allowed in full it is well settled that a taxpayer is not allowed to reduce ordinary_income actually received by the amount of income he failed to receive 406_f2d_269 5th cir affg tcmemo_1967_140 see also 464_f2d_358 3d cir affg tcmemo_1971_131 17_tc_14 indeed it is axiomatic that a deduction cannot be claimed for profits that will never be reported as income 313_us_28 34_tc_539 affd 302_f2d_682 9th cir therefore petitioner may not claim as a business loss any part of the uncollected amounts on the three software agreements similarly petitioner’s claim of a worthless_debt under sec_166 cannot be allowed sec_166 allows a taxpayer other than a corporation a deduction for any nonbusiness_debt which becomes worthless within the taxable_year however worthless debts arising from unpaid wages fees and similar items of taxable_income are not deductible as bad_debts unless the taxpayer has included the amounts in income for the year for which the bad_debts are deducted or for a prior tax_year because otherwise they have no tax basis the debts petitioners claimed are for unpaid fees for petitioner’s services petitioners used the cash_method for reporting income and deductions therefore fees for services that remain unpaid have not been included in income such debts do not constitute bad_debts within the meaning of sec_166 for which a deduction for worthlessness may be claimed crosson v commissioner tcmemo_2003_170 see also 64_tc_598 prowse v commissioner tcmemo_2006_120 iii trade_or_business_expenses a general deduction rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs generally the court may allow the deduction of a claimed expense other than those subjected to the strict substantiation requirements of sec_274 even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite b deductibility of expenses relating to petitioner’s schedule c sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible see sec_262 certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language petitioner claims as trade_or_business expense deductions under sec_162 the following amounts dollar_figure for meals and entertainment dollar_figure for advertising dollar_figure for home_office rent and dollar_figure for utilities petitioner asserts that he incurred these expenses on behalf of thanikai partners of which he is a partner meals and entertainment_expenses claimed as deductions under sec_162 are with limited exceptions subject_to the substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date requires a taxpayer to substantiate each element of an expenditure by adequate record or by sufficient evidence corroborating his own statements petitioner here has made no attempt to do so instead at trial he sought to introduce a printout of a self-created computer record of meals and entertainment expenditures a so-called meals and entertainment substantiation log this log was unaccompanied by any primary evidence of the expenditures in the form of receipts paid bills credit card receipts or cancelled checks in his posttrial briefs petitioner does not argue that his claimed deductions for meals and entertainment_expenses are excepted from the substantiation requirements of sec_274 instead he makes detailed and highly involved arguments on why the 6this was both the total amount of expenses reported and the total amount_of_deductions claimed for meals and entertainment petitioner argued for an exception to the general_rule under sec_274 that only percent of meals and entertainment_expenses be allowed as deduction as discussed infra we consider it irrelevant to examine whether such an exception applies here percent limitation on meals and entertainment_expenses under sec_274 does not apply in the absence of any showing as to when petitioner created the record of these expenditures and of any primary evidence that he had in fact incurred these expenditures we hold that petitioner has not met the standard of proof set forth in sec_1_274-5t temporary income_tax regs supra for substantiating deductions relating to meals and entertainment we therefore disallow such claimed expenses in their entirety and have no reason to address petitioner’s arguments regarding the inapplicability of the 50-percent limitation on such deductions petitioner has also failed to substantiate the claimed deduction for advertising petitioner’s substantiation was limited to a printout of a computer record a self-styled advertisement substantiation log that purportedly listed advertising-related expenditures the majority of which actually referred to meals in his posttrial reply brief petitioner has sought to explain this reference by arguing that he is reporting advertisement related business meals under the advertisement substantiation log and all other business meals under the separate meals and entertainment substantiation log the substantiation requirements of sec_274 for meals and entertainment_expenses do not allow for an exception merely because the expense was related to advertising thus for the reasons discussed above regarding the substantiation of meals and entertainment_expenses we disallow the claimed deductions with respect to business meals that petitioner describes as advertisement related we also disallow deductions for all other claimed advertising expenses petitioner has presented no primary evidence of having incurred such expenditures or shown how such expenditures were related to his trade and business he has therefore failed to meet the adequate_records requirement for claiming these deductions petitioner’s substantiation for rent and utilities is also limited to a printout of a computer record or log of such expenditures in his posttrial briefs petitioner argues that the deductions for rent and utilities should be allowed for use of a rental unit as a home_office for a home_office deduction sec_280a requires a showing that the portion of the dwelling_unit claimed as a home_office be exclusively used on a regular basis as the principal_place_of_business of the taxpayer further sec_280a requires that in the case of a taxpayer who is an employee the use of the dwelling be for the convenience of the taxpayer’s employer petitioner was an employee of intel during the year and is presumably referring to intel when he states in a posttrial brief that due to space constraints at employer_corporation the taxpayer with verbal assurances from employer used his home_office for research purposes petitioner also claims he used the home_office for administrative and management activities relating to his alleged trade_or_business as an engineer however other than such self-serving allegations in his posttrial briefs that do not constitute evidence under rule b petitioner has introduced no evidence credible or otherwise to establish the showing required under sec_280a we therefore deny petitioner’s claimed deductions for rent and utilities iv sec_6651 addition_to_tax petitioner filed his return over months after its due_date respondent has thus met his burden of production under sec_7491 and in order to avoid the sec_6651 addition_to_tax petitioner has the burden of proving reasonable_cause and the absence of willful neglect for failure_to_file on time petitioner however failed to offer any explanation at trial for the delay instead in a posttrial brief petitioner admits respondent’s stated filing dates sic for the original tax_return and goes on to boldly declare that when the court finds that petitioner does not owe on the deficiency the penalties and interest calculated as liabilities against the petitioner would become zero since the petitioner has admitted to the late filing and failed to offer any reason let alone an excuse for the delay we uphold the addition_to_tax under sec_6651 for late filing the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
